Owens, J.
¶1 — On the eve of Matthew Hampton’s trial, Hampton moved to replace his appointed counsel with a new private attorney on the condition that the trial be continued so his new counsel could prepare. The trial court denied the continuance, so Hampton proceeded with his previously appointed counsel. He was ultimately convicted of third degree rape. The Court of Appeals reversed his conviction, holding that the trial court’s decision violated Hampton’s constitutional right to his choice of counsel *660because it considered Hampton’s reasons for wanting a neattorney. State v. Hampton, 182 Wn. App. 805, 332 P.3d 1020 (2014). The Court of Appeals relied on a United States Supreme Court opinion that held that when a defendant’s right to choice of counsel is erroneously denied, a defendant need not show prejudice in order to obtain relief. Id. at 810 (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 146, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2006)).
¶2 We reverse the Court of Appeals. A trial court has wide latitude to grant or deny a motion to delay trial related to a defendant’s request to change counsel. State v. Aguirre, 168 Wn.2d 350, 365, 229 P.3d 669 (2010). In making such a decision, trial courts should consider the factual context for the motion, which can include—among other factors—a defendant’s reasons for dissatisfaction with existing counsel. The United States Supreme Court explained that its Gonzalez-Lopez decision did not affect or undermine its previous rulings to that effect. 548 U.S. at 151. In this case, the trial court did not abuse its discretion when it denied Hampton’s request to delay trial to allow him to replace his counsel given that (1) he did not make his request until the day his trial was scheduled to start, (2) his trial had already been continued once, (3) the victim/witness opposed the continuance, and (4) he did not explain his dissatisfaction with appointed counsel.
FACTS
¶3 For an incident that occurred with an 18-year-old female friend of his son, the State charged Hampton with indecent liberties, which charge was later amended to rape in the second degree. His trial was originally set for July 13, 2012, but the parties jointly moved for a continuance until August 31, 2012.
¶4 On August 31, 2012, Hampton moved to replace his appointed counsel with a new private attorney. The replacement was contingent on the trial court granting a continu-*661anee to allow the new private attorney to prepare for trial. Hampton explained that he had not had a good relationship with his court-appointed counsel and that he had recently obtained funds to hire a private attorney. The State opposed the motion, contending that it was untimely and would delay the trial. The State also indicated that the victim opposed the continuance and that the State had concerns about the defendant interfering with a witness.
¶5 The trial judge indicated that she would allow the substitution of counsel but not the continuance. She explained, “I don’t think that a compelling record has been made as to why the Court essentially on the day of trial should grant a continuance of a case that has already been continued.” Verbatim Report of Proceedings (VRP) (Aug. 31, 2012) at 8. She indicated that Hampton’s appointed counsel was “a very capable attorney” and that she was not “being given much reason other than apparently some other source decided to provide the funds today.” Id. at 7-8. She also noted that the court was being asked to take the victim’s position on the continuance into account. She concluded, “I’m not inclined to grant this continuance at this late, of stage when there is competent counsel who is prepared to go forward.” Id. at 9.
¶6 Hampton proceeded to trial with his original appointed counsel and was convicted of third degree rape. The Court of Appeals reversed his conviction, holding that the trial court’s decision violated Hampton’s right to his choice of counsel. Hampton, 182 Wn. App. at 825-26. The Court of Appeals relied on Gonzalez-Lopez for the proposition that when a trial court is deciding whether to delay trial to allow a defendant to choose different counsel, it cannot consider a defendant’s reasons for desiring new counsel. Id. at 822 (citing Gonzalez-Lopez, 548 U.S. at 144).
¶7 The State petitioned for review, which we granted.1 State v. Hampton, 182 Wn.2d 1002, 342 P.3d 327 (2015).
*662ISSUE
¶8 Did the trial court’s decision to deny Hampton’s motion for continuance violate Hampton’s right to his choice of counsel?
ANALYSIS
 ¶9 The right to the assistance of counsel under the Sixth Amendment to the United States Constitution generally includes the defendant’s right to his or her choice'of private counsel. Aguirre, 168 Wn.2d at 365. However, a defendant’s choice has limitations, particularly when a defendant’s desire to choose new counsel affects “the public’s interest in the prompt and efficient administration of justice.” Id. The balancing of a defendant’s right to choice of counsel with a trial court’s need to efficiently administer justice “falls squarely within the discretion of the trial court.” Id. The Court of Appeals held that the trial court abused its discretion because it considered, among other factors, Hampton’s reasons for desiring new counsel. The Court of Appeals based its decision on a United States Supreme Court case, Gonzalez-Lopez. As explained below, that reliance is misplaced. As many other courts have held, Gonzalez-Lopez did not affect the factors that a trial court can consider when deciding whether to grant a defendant’s request to replace his or her attorney. Thus, we reverse the Court of Appeals and hold that the trial court did not abuse its discretion by considering Hampton’s reasons for wanting new counsel.

1. Overview of the Right to Counsel of Choice

¶10 As part of the Sixth Amendment right to the assistance of counsel, defendants with private attorneys generally have the right to the counsel of their choice. Id.] Gonzalez-Lopez, 548 U.S. at 144. In contrast, indigent defendants with appointed counsel do not have the right to *663their counsel of choice. Gonzalez-Lopez, 548 U.S. at 151 (“the right to counsel of choice does not extend to defendants who require counsel to be appointed for them”). Instead, indigent defendants can move to substitute counsel when there is an “irreconcilable conflict” with appointed counsel. In re Pers. Restraint of Stenson, 142 Wn.2d 710, 723-24, 16 P.3d 1 (2001). As noted by the Court of Appeals, that “irreconcilable conflict” standard relates only to defendants with appointed counsel and does not apply to defendants retaining private attorneys. Hampton, 182 Wn. App. at 821 n.13.
 ¶11 However, even for defendants with private attorneys, the right to counsel of choice is not absolute. Gonzalez-Lopez, 548 U.S. at 151. For instance, a defendant does not have the right to be represented by a person who is not a licensed attorney. Id. at 151-52. Relevant to this case, the United States Supreme Court has explained that one of the basic limits on the right to counsel of choice is “a trial court’s wide latitude in balancing the right to counsel of choice . . . against the demands of its calendar.” Id. at 152. We have characterized that balancing by the trial court as “weighting] the defendant’s right to choose his counsel against the public’s interest in the prompt and efficient administration of justice.” Aguirre, 168 Wn.2d at 365. “The resolution of this balancing exercise falls squarely within the discretion of the trial court.” Id.
¶12 This balancing often occurs in cases like this, where a defendant desires new counsel but requires a continuance to do so. The United States Supreme Court has explained that we review a trial court’s denial of a continuance to determine whether it was “so arbitrary as to violate due process.” Ungar v. Sarafite, 376 U.S. 575, 589, 84 S. Ct. 841, 11 L. Ed. 2d 921 (1964). At issue in this case is what factors a trial court can consider when deciding whether to grant a continuance to allow substitution of counsel and, in particular, whether a trial court can consider a defendant’s reasons for wanting a different attorney.

*664
2. Factors That Trial Courts Can Consider When Ruling on a Continuance Related to a Defendant’s Choice of Counsel

¶13 We have not previously addressed what factors a trial court can or should consider when deciding whether to grant a continuance related to a defendant’s choice of counsel. As described below, the Court of Appeals previously identified four factors a trial court should consider, but it overruled that precedent in this case. Hampton, 182 Wn. App. at 820-24. The Court of Appeals held that two of those previously identified factors conflicted with a subsequent United States Supreme Court case (Gonzalez-Lopez) and should no longer be considered by trial courts. Id. We reverse the Court of Appeals. Like most other courts that have considered this issue, we hold that Gonzalez-Lopez did not limit the factors that trial courts can consider when balancing a defendant’s right to choice of counsel and a trial court’s need to manage its calendar.
A. The Court of Appeals’ Previously Adopted Four-Factor Roth Test
¶14 In 1994, the Court of Appeals reviewed a trial court’s denial of a defendant’s second motion to continue the trial to allow his lead counsel to be present during jury selection. State v. Roth, 75 Wn. App. 808, 823, 881 P.2d 268 (1994). To help it determine whether the trial court had abused its discretion, the Court of Appeals turned to a prominent treatise, Criminal Procedure, by Wayne R. LaFave and Jerold H. Israel, which described the wide variety of factors courts have used in making such a determination. See id. at 825 (citing 2 Wayne R. LaFave & Jerold H. Israel, Criminal Procedure § 11.4, at 39-40 (1984)). The treatise listed 11 factors that courts across the country have used. The Court of Appeals noted that four of those factors were present and applicable in that particular case:
(1) whether the court had granted previous continuances at the defendant’s request; (2) whether the defendant had some le*665gitimate cause for dissatisfaction with counsel, even though it fell short of likely incompetent representation; (3) whether available counsel is prepared to go to trial; and (4) whether the denial of the motion is likely to result in identifiable prejudice to the defendant’s case of a material or substantial nature.
Id. The Court of Appeals concluded that those factors strongly supported the trial court’s exercise of discretion and affirmed its ruling. Id. at 825-27.
¶15 Unfortunately, the Roth decision was later interpreted by the Court of Appeals as selecting those four factors as the only factors that Washington courts can consider when deciding a defendant’s motion to continue the trial based on a desire to seek new private counsel. State v. Price, 126 Wn. App. 617, 631-32, 109 P.3d 27 (2005). This decision was an incorrect interpretation of Roth. Roth noted the 11 factors from LaFave’s Criminal Procedure but applied only the 4 factors relevant in that case. Id. at 632.
B. The Gonzalez-Lopez Decision Did Not Limit the Factors Trial Courts Can Consider When Deciding Choice of Counsel Issues
¶16 In this case, the Court of Appeals concluded that under Gonzalez-Lopez, trial courts cannot consider the reasons why a defendant wants to change counsel when evaluating a motion to continue for purposes of replacing counsel. Hampton, 182 Wn. App. at 822-23. But in Gonzalez-Lopez, the State conceded that the judge had erroneously denied the defendant’s right to his choice of counsel when it incorrectly denied his attorney’s application for admission pro hac vice. Gonzalez-Lopez, 548 U.S. at 143-44. The United States Supreme Court held only that when there is an erroneous deprivation of a defendant’s right to choice of counsel, the defendant need not make an additional showing of prejudice. Id. at 150-52.
¶1.7 However, the Court did not provide any guidance as to how courts should determine when a defendant’s right to choice of counsel has been violated. Id. 151-52. The Court *666specifically limited its holding to situations where it has already been determined that the defendant’s right to choice of counsel was erroneously denied. Id. The Court explained that “[t]his is not a case about a court’s power to . . . make scheduling and other decisions that effectively exclude a defendant’s first choice of counsel” and that “[n]othing we have said today casts any doubt or places any qualification upon our previous holdings that limit the right to counsel of choice.”Id. at 152,151. The Court reiterated that a trial court has “wide latitude in balancing the right to counsel of choice against the needs of fairness and against the demands of its calendar.” Id. at 152 (citation omitted).
¶18 Nonetheless, the Court of Appeals in this case interpreted Gonzalez-Lopez as limiting the factors that trial courts can consider when determining whether to grant a continuance related to a defendant’s choice of counsel. Specifically, the Court of Appeals held that two of the four Roth factors were “incompatible” with Gonzalez-Lopez.. Hampton, 182 Wn. App. at 822. The Court of Appeals held that after Gonzalez-Lopez, trial courts cannot consider whether the defendant has a legitimate dissatisfaction with appointed counsel nor whether the denial of the defendant’s motion will likely result in material or substantial prejudice. Id. The Court of Appeals held that considering either factor would conflict with the statements in Gonzalez-Lopez that a defendant has the right to be defended by counsel that “ ‘he believes to be best.’ ” Id. at 823 (emphasis omitted) (quoting Gonzalez-Lopez, 548 U.S. at 146).
¶19 The Court of Appeals’ interpretation of Gonzalez-Lopez was overbroad. The Gonzalez-Lopez Court explicitly stated that it was not ruling on a court’s power to make scheduling decisions that affect a defendant’s choice of counsel and that its ruling did not “cast[ ] any doubt or place[ ] any qualification” on previous holdings that limited the right to counsel of choice, including a trial court’s wide latitude in balancing the right to counsel of choice against *667the demands of its calendar. 548 U.S. at 151-52 (emphasis added). Gonzalez-Lopez addressed whether a defendant must additionally show prejudice once it has already been established that his or her right to choice of counsel was “wrongfully denied.” Id. at 150 (emphasis added). The Court explained that it was not addressing how to determine when a person’s denial of counsel of choice was erroneous or what factors courts can consider when deciding a choice of counsel issue.
¶20 As described below, we agree with the many courts that have continued to consider the factors that the Court of Appeals believed were incompatible with Gonzalez-Lopez, including the Seventh, Eighth, and Tenth Circuit Courts of Appeals.
¶21 The Tenth Circuit Court of Appeals has directly addressed Gonzalez-Lopez's impact and held that it applies only if the continuance was “ ‘wrongly denied.’ ” United States v. Flanders, 491 F.3d 1197, 1216 (10th Cir. 2007) (quoting Gonzalez-Lopez, 548 U.S. at 148, and citing cases from other jurisdictions that had come to the same conclusion). The court then continued to apply the same pre-Gonzalez-Lopez factors to determine whether a continuance was wrongly denied, including whether “rejecting the request would materially prejudice or substantially harm the defendant’s case.” Id.
¶22 Similarly, the Seventh Circuit Court of Appeals recently rejected a defendant’s argument that a trial judge had inappropriately focused on the competence of his public defender when evaluating a motion to continue to allow the defendant to substitute a new private attorney. United States v. Sinclair, 770 F.3d 1148, 1156 (7th Cir. 2014), cert. denied, 136 S. Ct. 399 (2015). In fact, the Sinclair court held that it was often important for the trial court to inquire into the reasons that a defendant desired a new attorney so that the court could properly weigh all of the factors and determine whether to grant the continuance. Id. The court noted that it had previously found that a trial court had
*668abused its discretion by not considering the reasons for the defendant’s dissatisfaction with appointed counsel, including that appointed counsel was unprepared for trial and that all communication between the appointed counsel and the defendant had broken down. Id. (citing United States v. Sellers, 645 F.3d 830, 838-39 (7th Cir. 2011)).
¶23 The Eighth Circuit Court of Appeals has come to the conclusion that even after Gonzalez-Lopez, trial judges can take into consideration a defendant’s dissatisfaction with his appointed attorney and how promptly he reports that dissatisfaction. United States v. Cordy, 560 F.3d 808, 815-16 (8th Cir. 2009) (noting that the defendant’s “dissatisfaction with counsel was neither sudden nor unforeseeable” and affirming the trial court’s denial of a continuance to allow the defendant’s newly retained attorney to prepare).
¶24 The Ninth Circuit Court of Appeals has similarly recognized that trial courts have wide latitude in balancing the rights of defendants to choose their own counsel with the demands of the court’s calendar. See, e.g., United States v. Brown, 785 F.3d 1337, 1347-50 (9th Cir. 2015) (holding that a district court abused its discretion in part because the record did not indicate that the trial court denied the defendant’s motion because of the demands of its calendar); Miller v. Blacketter, 525 F.3d 890, 896-98 (9th Cir. 2008) (holding that trial judges should inquire into problems between a defendant and appointed counsel and consider the appointed counsel’s ability to provide effective representation when deciding whether to grant a continuance to allow the defendant to obtain a new private attorney).
¶25 Those courts are correct. The United States Supreme Court expressly stated in Gonzalez-Lopez that its decision did not limit a trial court’s ability to balance a defendant’s right to choice of counsel with the public’s interest in the prompt and efficient administration of justice. 548 U.S. at 151-52. We accept those statements by the United States Supreme Court limiting the scope of its own holding.

*669
C. Factors for Washington Trial Courts To Consider Going Forward

 ¶26 As explained above, the Court of Appeals’ adoption of a four-factor test was based on an erroneous interpretation of Roth, which identified and applied only the four factors that applied in the specific factual circumstances of that case. The Court of Appeals now rejects two of those factors based on an erroneous interpretation of Gonzalez-Lopez. In light of these issues, we realize it would be helpful to trial courts to provide guidance on what factors can be considered when deciding a motion to continue for the purposes of substituting counsel. We have previously indicated that these decisions require a trial court to “weigh the defendant’s right to choose his counsel against the public’s interest in the prompt and efficient administration of justice.” Aguirre, 168 Wn.2d at 365. As the United States Supreme Court has observed, these situations are highly fact dependent and “[t]here are no mechanical tests” that can be used. Ungar, 376 U.S. at 589. Instead, the judge must decide based on “the circumstances present.” Id. Therefore, we hold that trial courts can consider all relevant information, including the 11 factors described in the most recent edition of the LaFave Criminal Procedure treatise:
(1) whether the request came at a point sufficiently in advance of trial to permit the trial court to readily adjust its calendar;
(2) the length of the continuance requested;
(3) whether the continuance would carry the trial date beyond the period specified in the state speedy trial act;
(4) whether the court had granted previous continuances at the defendant’s request;
(5) whether the continuance would seriously inconvenience the witnesses;
(6) whether the continuance request was made promptly after the defendant first became aware of the grounds advanced for discharging his or her counsel;
*670(7) whether the defendant’s own negligence placed him or her in a situation where he or she needed a continuance to obtain new counsel;
(8) whether the defendant had some legitimate cause for dissatisfaction with counsel, even though it fell short of likely incompetent representation;
(9) whether there was a “rational basis” for believing that the defendant was seeking to change counsel “primarily for the purpose of delay”;
(10) whether the current counsel was prepared to go to trial;
(11) whether denial of the motion was likely to result in identifiable prejudice to the defendant’s case of a material or substantial nature.
3 Wayne R. LaFave et al., Criminal Procedure § 11.4(c) at 718-20 (3d ed. 2007). Not all factors will be present in all cases, and thus a trial court need not evaluate every factor in every case, but we will not prohibit a trial court from considering relevant information.

D. The Trial Court in This Case Did Not Abuse Its Discretion

 ¶27 Hampton contends that the trial court abused its discretion when it denied his motion for a continuance to allow his newly retained private attorney to prepare for trial. As described above, we review such decisions for abuse of discretion. Aguirre, 168 Wn.2d at 365. A trial court abuses its discretion when its decision “is manifestly unreasonable, or is exercised on untenable grounds, or for untenable reasons.” State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d 1017 (1993); State v. Michielli, 132 Wn.2d 229, 240, 937 P.2d 587 (1997). “A decision is based £on untenable grounds’ or made ‘for untenable reasons’ if it rests on facts unsupported in the record or was reached by applying the wrong legal standard.” State v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d 638 (2003) (quoting State v. Rundquist, 79 Wn. App. 786, 793, 905 P.2d 922 (1995)). “A decision is ‘manifestly unreasonable’ if the court, despite *671applying the correct legal standard to the supported facts, adopts a view ‘that no reasonable person would take/ and arrives at a decision ‘outside the range of acceptable choices.’ ” Id. (citation omitted) (quoting State v. Lewis, 115 Wn.2d 294, 298-99, 797 P.2d 1141 (1990); Rundquist, 79 Wn. App. at 793).
¶28 In this case, the trial court did not actually apply the four-factor Roth test (nor-was Roth or Price cited to the trial court by trial counsel). However, it did consider, among other factors, the readiness of Hampton’s existing counsel, as evidenced by its statement, “I’m not inclined to grant this continuance at this late of stage when there is competent counsel who is prepared to go forward.” VRP (Aug. 31, 2012) at 9. The trial court also appeared to consider whether Hampton’s desire for different counsel was justified, noting:
I know [the appointed defense counsel] is a very capable attorney. It wouldn’t be the first time he’s represented someone who may not have always been happy with [him]. I think that happens for most of the defense attorneys that they occasionally have a client who would rather have a different attorney appointed. I don’t think that would in any way impair his ability to represent his client zealously and capably, and I don’t think there’s any question that [the appointed defense counsel] is a highly qualified criminal defense attorney.
Id. at 7-8. As described above, the Gonzalez-Lopez decision does not prohibit trial courts from considering a defendant’s reasons for desiring a different attorney or other relevant factors when considering a motion to continue for purposes of replacing counsel. Other courts considering the issue have come to that same conclusion. The trial court in this case did not err by considering the defendant’s reasons for dissatisfaction with his appointed attorney in addition to the other circumstances, such as the lateness of the request, the previous continuance granted by the court, and the victim/witness’s opposition to further delay. The decision was within the discretion of the trial court, and we affirm.
*672CONCLUSION
¶29 We reverse the Court of Appeals ruling on a motion to continue trial for tuting defense counsel, the trial court discretion when it considered—among defendant’s reasons for his dissatisfac pointed counsel. and hold that when purposes of substi-did not abuse its other factors—the tion with his ap-
Madsen, C.J., and Johnson, Fairhurst. González, and Yu, JJ., concur. Stephens, Wiggins,

 Hampton cross petitioned for review of a jury instruction on a lesser included charge, but we denied review of that issue.